


Exhibit 10.6


JOB OFFER LETTER






July 18, 2014






Jennifer Chaloemtiarana
Pacifica, CA








Dear Jennifer:


On behalf of Castlight Health, Inc., a Delaware corporation (the “Company”), I
am pleased to offer you, conditional on satisfactory results of a routine
background check, satisfactory results of reference checks, and other matters
mentioned below, the position of General Counsel at a starting salary of
$258,000 per year, subject to applicable withholdings and deductions, payable in
accordance with the Company’s standard payroll schedule and procedures.


You will also be eligible to participate in the Company’s Annual Bonus program.
You will be eligible for a bonus with a target of 40% of your base salary,
prorated, based on your start date, for the 2014 performance year. The bonus
amount for 2014 only is guaranteed and will be paid at target ($34,400) in March
of 2015. The percentage amount may change in future years and your award will be
based on the Company’s attainment of goals and objectives as well as your
contributions toward your individual goals and objectives and is not guaranteed.


If you accept this offer, we expect that your start date will be no later than
September 2, 2014. Your primary duties will be to play a pivotal role in leading
corporate strategic and tactical legal initiatives providing senior management
with effective advice on company strategies and their implementation while fully
managing the legal function. Of course, the Company may modify your
responsibilities, title and compensation from time to time, as it deems
necessary.


As a regular employee of the Company, you will be eligible to participate in
Company-sponsored benefits generally available to regular employees. You shall
also be reimbursed in accordance with the Company’s expense reimbursement
policies for all documented reasonable business expenses that are incurred in
connection with carrying




out your duties for the Company and in compliance with Company policy. At
Castlight we do not have a formal paid vacation, personal and sick-time policy.
Instead, we have a flexible time-off policy pursuant to which we encourage you
to take time-off and to work with your manager on the timing.


Subject to the approval of the Company’s Board of Directors, you shall be
granted an option (the “Option”) to purchase 225,000 shares of the Company’s
common stock, at an exercise price equal to the fair market value of such shares
on the date of grant as determined by the Company’s Board of Directors. The
Option shall be granted pursuant to and upon the terms set forth in the
Company’s




--------------------------------------------------------------------------------




stock incentive plan and your stock option agreement and shall have a maximum
term of 10 years (subject to earlier termination in connection with a
termination of your employment or a change in control of the Company). So long
as you remain actively employed by the Company, the Option shall vest: (a) with
respect to 20% of the underlying shares on the one-year anniversary of your
employment start date; (b) during your second year of employment in 12
installments of 1.667% of the underlying shares upon your completion of each
additional consecutive month of service; and (c) with respect to the balance, in
24 substantially equal installments upon your completion of each additional
consecutive month of service. Among other terms and conditions set forth in the
Company’s stock incentive plan and your stock option agreement, the shares
underlying the Option will be subject to rights of first refusal and a market
standoff agreement, and your exercise of the Option is conditioned upon your
execution of the Amended and Restated Voting Agreement, dated April 26, 2012, by
and among the Company and the parties thereto, as may be amended from time to
time, and the Amended and Restated Right of First Refusal and Co-Sale Agreement,
dated April 26, 2012, by and among the Company and the parties thereto, as may
be amended from time to time.


Your employment pursuant to this offer is contingent upon you providing the
Company with the legally required proof of your identity and authorization to
work in the United States, upon your signing and agreeing to be bound by the
enclosed At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement, and upon successful completion of a basic background
check as required by the Company to protect privacy of sensitive user
information.


While we hope that your employment with the Company will be mutually
satisfactory, employment with the Company is for no specific period of time. As
a result, either you or the Company is free to terminate your employment
relationship at any time for any reason, with or without cause or advance
notice. This is the full and complete agreement between you and the Company on
this term. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from
time-to-time, the “at-will” nature of your employment may not be changed except
by an express writing signed and dated by both you and the Chief




Executive Officer of the Company.


This letter when signed by you sets forth the terms of your employment with us
and supersedes any prior representations or agreements, whether written or oral.
To accept this offer, please sign and return this letter to me. This offer will
expire at 12:00PM Pacific Time on Monday, July 28, 2014 if not accepted before
then.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------










We look forward to working with you at the Company.


If you have any questions, please call me at 415.829.1477. Sincerely,


/s/ Shannon Espinola
Shannon Espinola
Senior Director, People Strategy








I have read, understand, and accept this employment offer. Furthermore, in
choosing to accept this offer, I agree that I am not relying on any
representations, whether verbal or written, except as specifically set out
within this letter.




/s/Jennifer Chaloemtiarana


Employee Signature




Jennifer Chaloemtiarana
Printed Name    Date: 7/18/2014






Enclosures:
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement, Security Policies Agreement, Benefits Overview, Mobile
Device Agreement





